— Judgment affirmed, with costs. Memorandum: Respondents appeal from judgments of Special Term, Supreme Court, Erie County which annulled determinations of respondents terminating medical assistance to the petitioners. A written memorandum was rendered by the courts below in each case, the Chen memorandum specifically adopting the reasoning in the Enomoto memorandum which preceded it. Both cases came before this court on a single question of law. Petitioners are aliens lawfully residing in the United States and the State of New York pursuant to student visas, the Enomotos since 1970 and the Chens since 1969. In September, 1972 petitioner Enomoto applied for and received medical assistance coverage for himself, his wife and their minor child, born in this country, from the Erie County Department of Social Services. In March, 1976 the department discontinued the medical assistance for petitioners while continuing such aid for the child. In April, 1976 a fair hearing was held by the New York State Department of Social Services which resulted in a decision affirming the determination of the Erie County Department of Social Services. Petitioners Enomoto then instituted a CPLR article 78 proceeding which resulted in the judgment appealed from, annulling the determination of respondents. The Chen facts are substantially the same, only the time frame differing. The authority for the aid grant in the instant cases is found in section 366 of the Social Services Law which in part states: "1. Medical assistance shall be given under this title to a person who requires such assistance and who * * * (b) is a resident of the state, or, while temporarily in the state, requires immediate medical care which is not otherwise available, provided that such person did not enter the state for the purpose of obtaining such medical care”. Respondent Toia would expand the definition "resident” to "domiciliary”, thereby implying the need for some more permanent status to achieve eligibility under the statute. This argument fails in the face of the clear language of section 366 (subd 1, par [b]) "while temporarily in the state”. Similarly, reliance upon Federal regulations (42 CFR 448.50, formerly 45 CFR 248.50) designed to set guidelines for the States in applying for certain reimbursement under the Social Security Act is misplaced. The supremacy clause of the United States Constitution prohibits the adoption by a State of programs that are more restrictive than those defined in the Social Security Act or the regulations promulgated thereunder. (Townsend v Swank, 404 US 282, 286; Aitchison v Berger, 404 F Supp 1137, affd 538 F2d 307, cert den 429 US 890; Matter of Boines v Lavine, 44 AD2d 765, 766, mot for lv to app den 34 NY2d 519, app *1086dsmd 419 US 1040.) A State may, however, for whatever reason, adopt programs that are more liberal than those set forth in the Federal guidelines and carry the costs of such programs without Federal reimbursement. (See Winters v Lavine, 574 F2d 46, 70-71; Matter of Dallas v Lavine, 79 Misc 2d 395, 400.) Finally, section 131-k of the Social Services Law, also cited by respondents, has no application. That section is titled "Illegal aliens” and throughout refers to aliens who are unlawfully residing in the United States. This clearly does not apply to the petitioners. We agree with the views expressed by the dissenters concerning the anomalous results permitted by the State statute as presently drawn. This, however, is a matter for legislative correction. The courts can only follow the clear and unequivocal language of the statute (Social Services Law, § 366, subd 1, par [b]). All concur, except Simons and Callahan, JJ., who dissent and vote to reverse the judgment and remit the matter for further proceedings in accordance with the following memorandum: